ETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                              Status of the Claims
2.	Claims 1-7 are currently pending. This office action is in response to the amendment filed on 04/22/2022. This is a corrected notice of allowability which is used to fix a typo on the Issue classification form. It does not change the claims allowed or the reasons for allowance. 
Election/Restrictions
3.	Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 4, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 10/05/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
4.	Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims are allowable over the closest prior art of record of Matyjaszewski (US 5,789,487).
Matyjaszewski teaches that there is a need for a method to prepare block or graft copolymers with well defined lengths and or a number of blocks or grafts that can be tailor made (column 4 lines 60-65). Matyjaszewski further teaches the making of polystyrene block poly methyl methacrylate which is terminated with chlorine having a structure of  PSt-b-PMMA-Cl (Column 29 lines 20-40 and Table 5 example 4). 
Matyjaszewski does not teach or fairly suggest the presence of the claimed structure of e1 at the end of the methyl methacrylate block. 
Given the translation of the foreign priority document and the affidavit filed on 04/22/2022 the references of K. Yoshida et al.; Proceeding of the Society of Polymer Science, The Society of Polymer Science, Japan, Vol 67, No 2. 2018; listed on IDS filed on 05/19/2020 and Yoshida et al, “Chain-End Functionalization with Saccharide for 10 nm Microphase Separation: “Classical” PS-b-PMMA versus PS-b-PMMA-Saccharide” Oct 30 2018 Macromolecules 51 8870-8877 are not qualified as prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	Claims 1-7 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L MILLER whose telephone number is (571)270-1297. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-2721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID L MILLER/Examiner, Art Unit 1763

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763